NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                                  ANGELA E.,
                                   Appellant,

                                        v.

                DEPARTMENT OF CHILD SAFETY, R.M.,
                           Appellees.

                             No. 1 CA-JV 15-0133
                               FILED 10-27-2015


           Appeal from the Superior Court in Maricopa County
                             No. JD511110
                 The Honorable David J. Palmer, Judge

                                  AFFIRMED


                                   COUNSEL

Denise Lynn Carroll, Scottsdale
Counsel for Appellant

Arizona Attorney’s General Office, Mesa
By Eric Knobloch
Counsel for Appellee
                          ANGELA E. v. DCS, R.M.
                           Decision of the Court



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Maurice Portley joined.


O R O Z C O, Judge:

¶1            Angela E. (Mother) appeals the juvenile court’s termination of
her parental rights to R.M. (Child). For the following reasons, we affirm.

                 FACTS AND PROCEDURAL HISTORY1

¶2            Child was born in March 2008 and taken into custody by the
Department of Child Services (DCS) in June 2013, after Mother was
detained at the Arizona/Mexico border attempting to smuggle
approximately twenty pounds of methamphetamine and five pounds of
heroin into the United States. Mother was later convicted of a felony for
smuggling drugs into the United States and agreeing to transport money
back to Mexico. She was sentenced to a term of six years, eight months
imprisonment and is anticipated to be released in 2020.

¶3            Child was found dependent as to Mother in January 2014 and
was placed in the care of his maternal aunt and uncle. DCS moved for
termination of Mother’s parental rights pursuant to Arizona Revised
Statutes (A.R.S.) section 8-533.B.4, length of felony incarceration.

¶4            At the severance hearing, Mother testified that she believed
she could parent Child “over the phone and through letters.” However,
Child refused telephonic communication with Mother after she was
incarcerated.

¶5          The juvenile court terminated Mother’s parental rights, and
found severance was in Child’s best interests. Mother timely appealed, and
we have jurisdiction pursuant to Article 6, Section 9, of the Arizona



1      “[W]e view the facts in the light most favorable to affirming the
[juvenile] court’s findings.” Michael J. v. Ariz. Dep’t. of Econ. Sec., 196 Ariz.
246, 250, ¶ 20 (2000) (punctuation omitted).



                                       2
                          ANGELA E. v. DCS, R.M.
                           Decision of the Court

Constitution and A.R.S. §§ 8-235.A and 12-120.21.A.1 and -2101.A (West
2015).2

                                DISCUSSION

¶6            We review an order terminating parental rights for an abuse
of discretion and will affirm if the ruling is supported by sufficient
evidence. Calvin B. v. Brittany B., 232 Ariz. 292, 296, ¶ 17 (App. 2013). “To
justify termination of the parent-child relationship, the trial court must find,
by clear and convincing evidence, at least one of the statutory grounds set
out in [A.R.S. § 8-533], and also that termination is in the best interest[s] of
the child.” Linda V. v. Ariz. Dep’t of Econ. Sec., 211 Ariz. 76, 78, ¶ 6 (App.
2005) (punctuation omitted).

¶7            Mother does not challenge the juvenile court’s grounds for
termination. Thus, we only consider whether severance was in Child’s best
interests. “[A] preponderance of the evidence must demonstrate that
termination is in the best interests of the child.” Ariz. Dep’t. of Econ. Sec. v.
Matthew L., 223 Ariz. 547, 549, ¶ 7 (App. 2010).

¶8            Mother argues that the juvenile court erred by finding
severance was in Child’s best interests. Mother contends that it erred by
failing to consider a permanent guardianship, which she maintains is in
Child’s best interests.

¶9             Although Mother testified that she would prefer the
imposition of a guardianship over termination of her parental rights,
Child’s placement did not apply for a guardianship. The juvenile court
lacks jurisdiction to institute a guardianship sua sponte. See Ariz. Dep’t of
Econ. Sec. v. Stanford, 234 Ariz. 477, 480, ¶¶ 13-14 (App. 2014). Thus, this
was not an option the juvenile court could consider.

¶10           Mother alleges “[DCS] failed to show how reunification
would incur a detriment to the child.” Mother also argues that severance
was not in Child’s best interests because she presented evidence that Child
was bonded to her and that she attempted to call him regularly. Mother
essentially asks us to reweigh the evidence presented to the juvenile court,
which we will not do on appeal. See Xavier R. v. Joseph R., 230 Ariz. 96, 100,
¶ 12 (App. 2012).



2     We cite the current version of applicable statutes when no revisions
material to this decision have since occurred.


                                       3
                         ANGELA E. v. DCS, R.M.
                          Decision of the Court

¶11            In determining whether severance is in a child’s best interests,
the juvenile court may consider whether: “1) an adoptive placement is
immediately available; 2) the existing placement is meeting the needs of the
child; and 3) the [child] [is] adoptable.” Raymond F. v. Ariz. Dep’t. of Econ.
Sec., 224 Ariz. 373, 379, ¶ 30 (App. 2010) (citations omitted).

¶12           The juvenile court found termination was in Child’s best
interest because, “[t]ermination of Mother’s parental rights will make the
child available for adoption and provide a safe, permanent and stable drug
free environment with his maternal aunt and uncle who are demonstrating
they are capable of addressing all of the child’s . . . needs.”

¶13          Sufficient evidence supports the juvenile court’s findings.
The DCS caseworker testified that severance was in Child’s best interests
because it would provide him a more stable home life and adoptive parents
who could provide for his needs. With regards to Child’s aunt and uncle,
the caseworker further testified:

       I think they are an excellent placement. They’re looking out
       for his emotional well-being. They’re looking out for him
       medically. They recently got him glasses. They’re interested
       in him educationally.          They’re interested in him
       psychologically. They see that he’s a bit hyperactive. They’re
       seeking all the services that he needs, and they’re acting
       appropriately, like a parent would.

Thus, the juvenile court did not err by finding severance was in Child’s best
interests.

                              CONCLUSION

¶14          For the foregoing reasons, we affirm the juvenile court’s
termination order.




                                   :ama




                                      4